DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (2020/0107234).
	Regarding claim 15, Kim discloses a terminal in sidelink communication (see fig.7, elements UE1, UE2, fig.10, element 1000, paragraphs [0100-0102] and its description) the terminal comprising: a processor (see fig.7, element UE1, fig.10, element 1010/1000, paragraphs [0130-0131] and its description); a memory electronically communicating with the processor (see fig.7, element UE1, fig.10, elements 1020/1000, 1010/1000, paragraphs [0130-0131] and its description); and instructions stored in the memory, wherein when executed by the processor (see fig.7, element UE1, fig.10, elements 1020/1000, 1010/1000, paragraphs [0130-0133], the instructions cause the terminal to: transmit first control information including first resource allocation information for a first data transmission resource and second resource allocation information for a second data transmission resource (see abstract, 
	Regarding claim 15, Kim further discloses the first control information and the second control information redundantly indicate the first resource allocation information for the first data transmission resource and the second resource allocation information for the second data transmission resource (see paragraphs [0005], [0028], [0100-0102]).
	Regarding claim 17, Kim further discloses a maximum number of resource allocation information for data transmission resources, which each of the first control information and the second control information is capable of including, is configured by a base station (see abstract, fig.3, step s308, fig.7 paragraphs [0035-0039], [0051-0054], [0092-0093], [0100-0102]).
	Regarding claim 20, Kim further discloses each of the first control information and the second control information is a first stage sidelink control information (SCI) (see paragraphs [0005], [0100-0102], [0051-0054]).
Regarding claims 1-3, 6-9 and 12 recite limitations substantially similar to the claims 15-17 and 20. Therefore, these claims were rejected for similar reasons as stated above. 
Examiner note: control information contains the Sidelink Control Information (SCI), which carries the information the receiving UE requires in order to be able to receive and demodulate the physical sidelink shared channel (PSSCH). So, the SCI is always sent in advance to an STCH data block


Allowable Subject Matter
Claims 4-5, 10-11, 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647